Digitally signed by
                        Illinois Official Reports                          Reporter of Decisions
                                                                           Reason: I attest to the
                                                                           accuracy and integrity
                                                                           of this document
                                Appellate Court                            Date: 2017.07.26
                                                                           14:08:22 -05'00'




                    In re Clinton S., 2016 IL App (2d) 151138



Appellate Court    In re CLINTON S., Alleged to be a Person Subject to Involuntary
Caption            Administration of Psychotropic Medication (The People of the State
                   of Illinois, Petitioner-Appellee, v. Clinton S., Respondent-Appellant).



District & No.     Second District
                   Docket No. 2-15-1138


Filed              December 2, 2016
Rehearing denied   March 21, 2017


Decision Under     Appeal from the Circuit Court of Kane County, No. 15-MH-88; the
Review             Hon. Divya Sarang, Judge, presiding.



Judgment           Affirmed.



Counsel on         Veronique Baker, of Guardianship and Advocacy Commission, of
Appeal             Chicago, and Cynthia Z. Tracy, of Guardianship and Advocacy
                   Commission, of Peoria, for appellant.

                   Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
                   Delfino, Lawrence M. Bauer, and Diane L. Campbell, of State’s
                   Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE HUTCHINSON delivered the judgment of the court, with
                   opinion.
                   Justices Birkett and Spence concurred in the judgment and opinion.
                                               OPINION

¶1       Respondent, Clinton S., had a long history of mental health issues. He had also been
     diagnosed with end-stage kidney failure. In granting a petition for the involuntary
     administration of psychotropic medication pursuant to section 2-107.1 of the Mental Health
     and Developmental Disabilities Code (Mental Health Code) (405 ILCS 5/2-107.1 (West
     2014)), the trial court also ordered that respondent undergo regular hemodialysis treatments.
     This was based on evidence that hemodialysis was essential for the safe and effective
     administration of the medication, as respondent’s kidneys could not otherwise filter the
     chemicals from his blood. Respondent appeals, arguing that (1) the State failed to prove by
     clear and convincing evidence that the benefits of the medication outweighed the harm, and
     (2) the trial court’s order exceeded the scope of the testing and other procedures that are
     authorized under section 2-107.1. We affirm.

¶2                                        I. BACKGROUND
¶3       Respondent was admitted to the Elgin Mental Health Center (EMHC) on February 5,
     2015, after being found unfit to stand trial on a robbery charge. He had been hospitalized for
     issues related to his mental health over 40 times since 1980. At the time of these proceedings,
     respondent was 53 years old.
¶4       On July 23, 2015, the State filed a petition for the involuntary administration of
     psychotropic medication pursuant to section 2-107.1 of the Mental Health Code. Dr. Mirella
     Susnjar signed the petition as respondent’s treating psychiatrist. In addition to seeking the
     involuntary administration of several medications, Susnjar requested that respondent be
     ordered to undergo regular hemodialysis treatments, which she deemed essential for the safe
     and effective administration of the requested medications. Susnjar noted that respondent was
     suffering from end-stage kidney failure, and she asserted that hemodialysis was necessary to
     prolong his life.1
¶5       The trial court conducted a hearing on the petition on August 21, 2015. Susnjar was the
     only witness to testify. The parties stipulated that Susnjar was an expert in the field of
     psychiatry. Susnjar testified that she had performed a psychiatric evaluation on respondent
     and had diagnosed him with schizophrenia. Susnjar explained that respondent suffered
     hallucinations and delusions, heard voices, talked to himself, and struggled to converse with
     other people. Respondent also occasionally became angry and violent. In one instance, he
     threw a food tray and threatened to kill a nurse. Susnjar testified that respondent’s symptoms
     had not improved from less restrictive treatments such as “one-to-one” and group therapies.
     She did not believe that respondent was likely to stabilize without psychotropic medication.
     She had checked respondent’s medical records and consulted with his assigned social
     worker, but she was unable to determine whether respondent had executed a power of
     attorney for health care or a declaration under the Mental Health Treatment Preference
     Declaration Act (755 ILCS 43/1 et seq. (West 2014)).

         The Mayo Clinic website describes “hemodialysis” as a procedure used for the treatment of
         1

     advanced kidney failure in which a machine is used to filter wastes, salts, and fluid from the blood.
     Hemodialysis, Mayo Clinic, http://www.mayoclinic.org/tests-procedures/hemodialysis/home/ovc-
     20229742 (last visited Nov. 3, 2016).

                                                   -2-
¶6         Susnjar testified that respondent had previously agreed to take Stelazine (trifluoperazine),
       Haldol (haloperidol), Benadryl (diphenhydramine), and lorazepam. When he took these
       medications, his symptoms improved. He was able to plan and discuss his legal and health
       situations. However, he eventually stopped taking the medications due to his preference for
       “white” Stelazine. Susnjar explained that the EMHC offered only “purple” Stelazine. Beyond
       the color, the medications were the same. After respondent stopped taking his medications,
       his symptoms returned.
¶7         To treat respondent’s mood and psychosis, Susnjar sought to administer specified doses
       of trifluoperazine, risperidone, quetiapine, and aripiprazole. Susnjar testified that the side
       effects of the medications included neuroleptic malignant syndrome, involuntary movements,
       lower blood pressure, sedation, muscle rigidity, tardive dyskinesia, diabetes, weight gain, and
       cataracts. The primary benefits of the medications were that respondent would become calm
       and better able to express himself and make decisions.
¶8         Susnjar also petitioned for the administration of five alternative medications: haloperidol,
       fluphenazine, lorazepam, diphenhydramine, and benztropine. She testified that haloperidol
       and fluphenazine were alternative psychotropic medications for the treatment of psychosis
       and delirium and that they involved similar side effects and benefits as the primary
       psychotropic medications. Lorazepam would be used if necessary to treat anxiety; the
       potential side effects were sedation and addiction. Finally, diphenhydramine and benztropine
       were used to treat the side effects from the psychotropic medications. The risks included
       weight gain, confusion, dry mouth, constipation, and difficulty urinating.
¶9         Susnjar also testified at length about respondent’s kidney disease and her request for
       hemodialysis treatments. She explained that respondent was admitted to Sherman Hospital
       for renal failure in April 2015. When respondent was discharged in May 2015, his treating
       nephrologist diagnosed him with end-stage kidney failure and recommended that he undergo
       hemodialysis treatments three times per week. Respondent initially received 18 hemodialysis
       treatments without incident, but he later began refusing the treatments. These refusals
       happened around the same time that respondent began refusing to take the psychotropic
       medications. Susnjar testified that she had repeatedly discussed with respondent the status of
       his kidneys and the need for hemodialysis, but respondent insisted that it was not necessary.
       Based on these facts, Susnjar opined that respondent’s mental illness was directly related to
       his refusal to undergo hemodialysis. Although Susnjar refrained from speculating on a
       specific time frame, she opined that respondent would eventually die if he did not receive
       hemodialysis. Susnjar further opined that the hemodialysis was necessary for the safe and
       effective administration of the psychotropic medications, because respondent’s kidneys could
       not adequately filter the chemicals from his blood. Susnjar cautioned that, without
       hemodialysis, the medications could cause a toxic accumulation that could lead to a coma.
¶ 10       On cross-examination, respondent’s trial counsel asked Susnjar whether she could safely
       and effectively administer the psychotropic medications if respondent was not receiving
       hemodialysis. Susnjar answered that she might be compelled to administer the medications in
       certain limited circumstances, such as if respondent became violent, but that she would not
       otherwise administer the medications unless she knew that respondent would be undergoing
       regular hemodialysis.
¶ 11       In rendering its decision, the trial court acknowledged the potential risks involved with
       the psychotropic medications, but it found that those risks were outweighed by the benefit of

                                                  -3-
       helping respondent manage his psychosis. The trial court noted Susnjar’s testimony that she
       could not safely and effectively administer the psychotropic medications without the
       hemodialysis. It accordingly granted the petition, authorizing the administration of each of
       the requested medications, as well as the hemodialysis, for up to 90 days.
¶ 12       On September 17, 2015, respondent’s trial counsel filed a motion to reconsider. The trial
       court entered an order denying the motion on October 16, 2015. Respondent timely appeals.

¶ 13                                         II. ANALYSIS
¶ 14       This appeal centers on whether the Mental Health Code was an appropriate vehicle for
       the State to obtain an order requiring respondent to undergo hemodialysis. Respondent raises
       two arguments in support of his contention that the trial court erred by granting the State’s
       petition. He first argues that the benefits of the psychotropic medication did not clearly and
       convincingly outweigh the risk of significant damage to his kidneys and that in finding to the
       contrary, the trial court improperly factored in his receiving hemodialysis treatments.
       Respondent’s second argument is that the trial court was not authorized under section
       2-107.1 of the Mental Health Code to order hemodialysis as an essential procedure for the
       safe and effective administration of the psychotropic medication. Before addressing these
       arguments, we must first discuss the issue of mootness.
¶ 15       Respondent acknowledges that, because more than 90 days have passed since the trial
       court granted the petition, the trial court’s order is no longer effective and this appeal is
       therefore moot. He argues, however, that exceptions to the mootness doctrine apply.
¶ 16       An appeal is considered moot where it presents no actual controversy or where it is
       impossible for the reviewing court to grant effectual relief to the complaining party. In re
       Jonathan P., 399 Ill. App. 3d 396, 400 (2010). Reviewing courts generally refrain from
       considering moot questions. Id. However, there are three recognized exceptions to the
       mootness doctrine: (1) the public-interest exception, which applies where the case presents a
       question of public importance that will likely recur and the answer will guide public officers
       in the performance of their duties; (2) the capable-of-repetition exception, which applies to
       cases involving events of short duration that are capable of repetition, yet evading review;
       and (3) the collateral-consequences exception, which applies where the answer could have
       consequences for a party in some future proceedings. In re Donald L., 2014 IL App (2d)
       130044, ¶ 19. Although there is no per se exception to the mootness doctrine, most appeals in
       mental health cases fall within one of these established exceptions. Id.
¶ 17       Here, respondent argues that the capable-of-repetition and public-interest exceptions
       apply. The State disagrees, arguing that this appeal presents a straightforward question of the
       sufficiency of the evidence rather than a question of statutory interpretation or statutory
       compliance. We agree with respondent. First, given respondent’s mental health history and
       end-stage kidney failure, it is likely that he will be subjected to a petition with similar
       requests in the future. See In re Alfred H.H., 233 Ill. 2d 345, 360 (2009) (holding that the
       capable-of-repetition exception applies where there is a substantial likelihood that resolution
       of an issue will have some bearing on a similar issue involving the same respondent in a
       subsequent case). Second, cases involving the tests and procedures authorized under the
       Mental Health Code have not specifically addressed whether a procedure for the treatment of
       a physical health condition (such as kidney failure) can be ordered pursuant to section


                                                  -4-
       2-107.1. We therefore hold that the capable-of-repetition and public-interest exceptions to the
       mootness doctrine apply in this case.
¶ 18       Turning to the merits, section 2-107.1 of the Mental Health Code “embodies this State’s
       significant parens patriae interest in providing for persons who, while suffering from a
       serious mental illness or development disability, lack the capacity to make reasoned
       decisions concerning their need for medication.” In re C.E., 161 Ill. 2d 200, 217 (1994).
       However, the forced administration of psychotropic medication involves a severe
       interference with a person’s liberty. In re Robert S., 213 Ill. 2d 30, 46 (2004). The Mental
       Health Code therefore provides safeguards to protect mental health patients from the misuse
       of psychotropic medication by medical staff for purposes other than treating mental illness.
       In re Larry B., 394 Ill. App. 3d 470, 474 (2009). Pursuant to section 2-107.1(a-5)(4), the
       forced administration of psychotropic medication is authorized only if the trial court finds
       clear and convincing evidence regarding each of the following elements:
                    “(A) That the recipient has a serious mental illness or developmental disability.
                    (B) That because of said mental illness or developmental disability, the recipient
               currently exhibits any one of the following: (i) deterioration of his or her ability to
               function, as compared to the recipient’s ability to function prior to the current onset of
               symptoms of the mental illness or disability for which treatment is presently sought,
               (ii) suffering, or (iii) threatening behavior.
                    (C) That the illness or disability has existed for a period marked by the continuing
               presence of the symptoms set forth in item (B) of this subdivision (4) or the repeated
               episodic occurrence of these symptoms.
                    (D) That the benefits of the treatment outweigh the harm.
                    (E) That the recipient lacks the capacity to make a reasoned decision about the
               treatment.
                    (F) That other less restrictive services have been explored and found
               inappropriate.
                    (G) If the petition seeks authorization for testing and other procedures, that such
               testing and procedures are essential for the safe and effective administration of the
               treatment.” 405 ILCS 5/2-107.1(a-5)(4) (West 2014).
¶ 19       We note at the outset that respondent challenges the trial court’s findings pertaining only
       to subsections (D) and (G). He has not challenged any of the findings regarding his mental
       fitness, nor has he challenged his diagnosis of end-stage kidney failure. Respondent also
       concedes that a patient with end-stage kidney failure will die without artificial support and
       treatment such as hemodialysis. He nonetheless maintains that the trial court’s order
       improperly infringed on his substantial liberty interest to refuse psychotropic medication and
       hemodialysis. See C.E., 161 Ill. 2d at 216.
¶ 20       We must also address the parties’ disagreement over the applicable standard of review.
       As noted, the State asserts that this is a “routine sufficiency of the evidence question.” This is
       supported to a certain extent by respondent’s brief, in which he labels his arguments as
       challenges to whether the State satisfied by clear and convincing evidence the statutory
       factors in question. The State accordingly argues that we should not reverse the trial court’s
       order unless it is against the manifest weight of the evidence. See In re Vanessa K., 2011 IL
       App (3d) 100545, ¶ 28 (“This court will not reverse a trial court’s order permitting the

                                                   -5-
       involuntary administration of psychotropic medication unless it is against the manifest
       weight of the evidence.”). In his reply brief, respondent acknowledges the manner in which
       he has framed his arguments, but he argues that this case concerns an issue of statutory
       compliance and that we should therefore review the trial court’s order de novo. See Jonathan
       P., 399 Ill. App. 3d at 401 (“Whether the order complied with the [Mental Health] Code
       presents a question of law, which we review de novo.”).
¶ 21       As we have discussed, the primary issue respondent raises is whether the Mental Health
       Code was an appropriate vehicle for the State to ensure that he would undergo hemodialysis.
       Respondent argues that the trial court improperly factored in the hemodialysis in weighing
       the benefits and harm of the psychotropic medication and that the trial court lacked
       authorization to order the hemodialysis. The facts surrounding these issues are not in dispute;
       they are questions purely of law, and the appropriate standard of review is de novo. See In re
       Alaka W., 379 Ill. App. 3d 251, 259 (2008). Once these issues have been resolved, we will
       consider whether the trial court’s order is against the manifest weight of the evidence.
¶ 22       Respondent first argues that the State failed to prove by clear and convincing evidence
       that the benefits of the psychotropic medication outweighed the harm. See 405 ILCS
       5/2-107.1(a-5)(4)(D) (West 2014). His overarching argument is that, absent the hemodialysis,
       the benefits of the medication did not outweigh the risk of significant damage to his kidneys.
       This is based on Susnjar’s admission that she could not safely administer the medication
       without knowing that respondent would receive regular hemodialysis, due to the toxic
       accumulation of chemicals that could otherwise occur in his blood. Respondent concedes in
       his reply brief that the trial court was properly informed of the benefits and harm, but he
       asserts that its decision was “based on a contingency that exceeded the Mental Health Code
       [s]ection 2-107.1 authority.” We disagree.
¶ 23       We do not believe that the trial court erred by factoring the hemodialysis into its
       consideration of whether the benefits of the psychotropic medication outweighed the harm. It
       is foreseeable that a mental health patient in need of psychotropic medication would be
       suffering from a physical health condition. It is also foreseeable that the negative effects from
       a respondent’s physical health condition would be exacerbated by psychotropic medication.
       See Robert S., 213 Ill. 2d at 50 (“Suffice it to say that the involuntary administration of
       psychotropic drugs may have a profound and sometimes irreversible effect upon a recipient’s
       personality and physical health.”). We do not believe that a trial court under these
       circumstances is bound to consider the benefits and harm of psychotropic medication in a
       vacuum, without any regard for the absence or presence of treatment for a respondent’s
       physical health condition. Rather, we believe that the better approach is for a trial court to
       consider the totality of the evidence in rendering its conclusion. Here, the trial court heard
       evidence that hemodialysis would offset a significant harm that the psychotropic medication
       would cause. In our view, it would be untenable to hold that this type of evidence may not be
       factored into a trial court’s consideration of the benefits and harm of psychotropic
       medication.
¶ 24       We find guidance on this issue from In re Val Q., 396 Ill. App. 3d 155 (2009). The
       respondent in that case had an abnormal QT interval, meaning her heart took an abnormal
       amount of time to reset itself between beats. The testifying physician acknowledged that the
       requested medication had the potential to exacerbate the abnormal QT interval, which could
       increase the risk of arrhythmia or heart attack. The physician stated that he would begin

                                                   -6-
       involuntary treatment only after consulting with the respondent’s primary-care physician.
       The trial court authorized the involuntary treatment with the “ ‘initial caveat’ ” that the
       physician first seek consultation to determine the risks posed by the treatment. Id. at 158-59.
       This court reversed the trial court, holding that information regarding the potential risks to
       the respondent’s heart was necessary before the trial court could engage in any meaningful
       review of the risks and benefits of the proposed treatment plan. Id. at 163.
¶ 25       Unlike the physician in Val Q., Susnjar performed the consultation necessary to inform
       the trial court of the risks and benefits associated with her proposed treatment plan. Susnjar
       testified that she had consulted with respondent’s nephrologist to find the proper balance of
       psychotropic medications to maximize the likelihood of respondent’s receiving the
       hemodialysis. She explained that respondent had been voluntarily receiving the hemodialysis
       when he was taking psychotropic medication; he began refusing the hemodialysis only after
       he began refusing to take the medication. The “initial caveat” discussed by Susnjar was that,
       as per her consultation with the nephrologist, so long as respondent was receiving the
       treatment for his kidneys, the benefits of the medication would outweigh the risks. Susnjar
       further testified that the involuntary administration of psychotropic medication would serve
       the dual purposes of improving respondent’s mental health and increasing the likelihood of
       his receiving treatment for his debilitating physical condition. Under these circumstances, we
       find no fault with the trial court’s consideration of whether respondent would be receiving
       hemodialysis or its conclusion that, with the hemodialysis, the benefits of the requested
       medications outweighed the harm.
¶ 26       As a corollary to his overarching argument, respondent asserts that Susnjar failed to
       adequately define an administration plan for the requested medications and that she therefore
       failed to meaningfully weigh the benefits and harm of her proposed treatment plan. See In re
       Williams, 305 Ill. App. 3d 506, 512 (1999) (“An order allowing the use of psychotropic drugs
       cannot be based upon a new regimen so poorly defined that the expert could not have
       meaningfully weighed the benefits and harm involved.”). We disagree. The petition and
       Susnjar’s testimony provided enough details to show that she had meaningfully weighed the
       benefits and harm involved with the requested medications. Moreover, the trial court
       commented that it “[did] not take lightly the potential serious side effects associated with the
       medication” but stressed Susnjar’s testimony that the medication would help respondent
       manage his delusions, hallucinations, suffering, and threatening behavior. In light of our
       holding that the trial court properly considered respondent’s receiving hemodialysis, we do
       not believe that its finding that the benefits of the psychotropic medication outweighed the
       harm is against the manifest weight of the evidence.
¶ 27       Respondent’s second argument is that the trial court was not authorized to order
       hemodialysis as a procedure for the safe and effective administration of the psychotropic
       medication. See 405 ILCS 5/2-107.1(a-5)(4)(G) (West 2014) (authorizing the trial court to
       grant a petition for “testing and other procedures” that are “essential for the safe and effective
       administration of the treatment”). Respondent acknowledges that section 2-107.1 provides
       the authority to order blood testing to ensure the safe administration of psychotropic
       medication where the statute’s requirements are met by clear and convincing evidence. In re
       Floyd, 274 Ill. App. 3d 855, 863 (1995); see also In re Jill R., 336 Ill. App. 3d 956, 964
       (2003) (“Under the doctrine of parens patriae, courts have the implied authority to order
       periodic blood testing to ensure the safe administration of psychotropic drugs, provided the


                                                   -7-
       requirements of section 2-107.1 of the [Mental Health] Code are met by clear and convincing
       evidence.”). Respondent argues, however, that the statute does not allow for “invasive”
       procedures such as hemodialysis.
¶ 28        In Floyd, the appellate court held that section 2-107.1 would be rendered meaningless if a
       trial court was unable to order monitoring of medication levels in a respondent’s blood.
       Floyd, 274 Ill. App. 3d at 863. The court commented that a doctor who prescribed
       psychotropic medication could be found guilty of malpractice if the levels of the drugs were
       not properly monitored and the respondent suffered toxic side effects. Id. This court has since
       held that specific evidence is needed for trial courts to determine which tests are essential for
       the safe and effective administration of treatment. Donald L., 2014 IL App (2d) 130044, ¶ 26
       (concluding that trial courts may not allow doctors to administer unspecified tests at their
       own discretion). Here, Susnjar satisfied the requirement from Donald L. insofar as it pertains
       to the “other procedures” authorized under section 2-107.1. She testified that, without the
       hemodialysis, respondent’s end-stage kidney failure would render him susceptible to a toxic
       accumulation of chemicals from the psychotropic medication. We believe that the same
       rationale for finding authorization to order blood testing in Floyd allows us to find
       authorization to order hemodialysis in this case.
¶ 29        The evidence here reflected that respondent’s mental illness symptoms returned after he
       refused to take psychotropic medication. He became delusional, angry, and unable to
       converse. He refused to acknowledge the status of his kidneys and he denied that he needed
       hemodialysis. Susnjar was therefore faced with the choice of (1) taking no action, (2)
       petitioning for only the involuntary administration of psychotropic medication, or (3)
       petitioning for hemodialysis in conjunction with the involuntary administration of
       psychotropic medication. But respondent acknowledges that a patient diagnosed with
       end-stage kidney failure will die without artificial support and treatment such as
       hemodialysis. Moreover, because respondent had been found unfit to stand trial on a robbery
       charge, his commitment to the mental health system was an indication of his lack of
       decisional capacity. See Larry B., 394 Ill. App. 3d at 476. We therefore believe that Susnjar
       would have been derelict in her duties had she stood idly by as respondent’s mental and
       physical health simultaneously deteriorated. Likewise, Susnjar could have been found guilty
       of malpractice if she had administered the psychotropic medication without an assurance that
       respondent would undergo hemodialysis. Given respondent’s dire physical health, we cannot
       fault Susnjar for choosing the third option.
¶ 30        Respondent maintains that the trial court improperly intruded into his therapeutic medical
       decisions for the purpose of administering psychotropic medication. He argues that, although
       Susnjar was unable to determine whether he had executed a power of attorney for health care
       or a declaration under the Mental Health Treatment Preference Declaration Act (755 ILCS
       43/1 et seq. (West 2014)), the Mental Health Code was not the proper vehicle for ensuring
       that he would undergo hemodialysis. Respondent asserts that the proper course of action
       would have been to have the trial court declare him incompetent and appoint either a
       personal guardian under the Probate Act of 1975 (755 ILCS 5/11a-17 (West 2014)), or a
       surrogate under the Health Care Surrogate Act (755 ILCS 40/20 (West 2014)), who would
       then have the authority to consent to respondent’s receiving the hemodialysis. We disagree.
       Even if one of these alternative vehicles had been used, and assuming that the individual
       granted such authority would have consented to hemodialysis on respondent’s behalf, Susnjar


                                                   -8-
       would not necessarily have been adequately assured that she could safely and effectively
       administer psychotropic medication. We see no reason why Susnjar should not have persisted
       with the section 2-107.1 petition as a means of guaranteeing that respondent would receive
       hemodialysis.
¶ 31       One final case guides our analysis. In In re Mary Ann P., 202 Ill. 2d 393, 406 (2002), our
       supreme court rejected an argument that section 2-107.1 impliedly allows for the selective
       authorization of only certain of the requested medications. The court reasoned that such an
       interpretation would permit the jury to substitute a treatment different from that
       recommended by the testifying physician and set forth in the petition. Id. Thus, where the
       recommended treatment consists of multiple medications, with some to be administered
       alternatively, others in combination, and others as needed to counter side effects, “it is only
       this treatment, in its entirety, that may be authorized.” Id. at 405-06.
¶ 32       We believe that, pursuant to Mary Ann P., the trial court in this case was precluded from
       authorizing anything short of the treatment plan recommended by Susnjar, including the
       hemodialysis. See Jonathan P., 399 Ill. App. 3d at 404 (“While the rule in Mary Ann P. does
       not create an absolute bar on a court’s approval of fewer than all of the medications listed in
       a petition, it requires that any variance from the petition be made at the behest of the treating
       physician.”). Contrary to respondent’s repeated suggestions, his mental and physical health
       conditions were inextricably linked. Out of necessity, Susnjar’s treatment plan addressed
       both of these conditions.
¶ 33       Before concluding, we feel compelled to address respondent’s assertion that, by reversing
       the trial court’s order, we would “discourage inappropriate attempts to treat medical
       conditions in mental health proceedings.” Respondent would have us limit the “testing and
       other procedures” authorized under section 2-107.1 to those deemed noninvasive. However,
       the State counters by noting that the Mental Health Code does not contain any language
       limiting the “testing and other procedures” authorized under section 2-107.1 to noninvasive.
       The State’s point is well taken. While we caution that a section 2-107.1 petition should not be
       used as an end-around to obtain authority for testing or other procedures to treat a
       respondent’s physical health condition, we believe that the statute includes the necessary
       safeguards. Namely, based on the plain language of section 2-107.1, the State must prove by
       clear and convincing evidence that the requested testing or other procedures are “essential for
       the safe and effective administration of the treatment.” 405 ILCS 5/2-107.1(a-5)(4)(G) (West
       2014). The trial court here ordered the hemodialysis treatments on the basis of its finding that
       the State satisfied this burden. We do not believe that this finding is against the manifest
       weight of the evidence.

¶ 34                                     III. CONCLUSION
¶ 35      The judgment of the circuit court of Kane County is affirmed.

¶ 36      Affirmed.




                                                   -9-